DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “9” (recited in para. [0039]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As regards claim 1, “a ring-shaped chest piece comprising a plurality of slots formed through the neck piece” is indefinite in that it is unclear how the slots of the chest piece are formed through the neck piece.
Remaining claims 2-9 are necessarily rejected as being dependent upon rejected base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,807,260 (“Teufel”).
As regards claim 1, Teufel discloses a cervical brace that anticipates Applicant’s presently claimed invention.  More specifically, Teufel discloses a neck rehabilitation 
As regards claim 4, Teufel discloses the neck rehabilitation apparatus of claim 1, wherein the first end and the second end of each adjustable support member includes a slot engaging member (note annotated Figs. 1 and 2), wherein the slot engaging member at the first end is configured to engage at least one slot of the neck piece (via securing means 8,9), and the slot engaging member at the second end is configured to engage at least one slot of the chest piece (via securing means 12,13).
As regards claim 5, Teufel discloses the neck rehabilitation apparatus of claim 1, wherein the telescoping member includes a plurality of openings formed therein (the openings are inherently formed at the location where securing means (8,9,12,13) are position therein to secure the first and second ends of the telescoping member to 1,28 and 3 and 30).
As regards claim 10, Teufel discloses a cervical brace that anticipates Applicant’s presently claimed invention.  More specifically, Teufel discloses a neck rehabilitation apparatus (constituted by cervical brace shown n Figs. 1-3), comprising: a ring-shaped neck piece (constituted by 1, 2, 22, 23, 28, 29) comprising a plurality of slots formed through the neck piece (the slots are formed in 1 and 28 when securing means 8, 9 are secured to 1 and 28); a ring-shaped chest piece (constituted by 3, 12, 13, 30, 31, 32, 35, 36, 39, 40) comprising a plurality of slots formed through the neck piece (the slots 
As regards claim 17, Teufel discloses a method to engage a neck rehabilitation apparatus (col. 1, lines 51-17 discloses the brace is for the use on the cervical region of the spine and col. 2, lines 54-61 discloses a method of use), comprising: engaging a first end of each of least four adjustable support members (2 front members 6,7 and 2 rear members 6,7, see Figs. 1 and 2) into a slot formed through a ring-shaped neck piece (inherent slot when securing means 8,9 is inserted in neck piece 1, 2, 22, 23, 28, 29); engaging a second end of each of the at least four adjustable support members (2 front members 10,11 and 2 rear members 10,11, see Figs. 1 and 2) into a slot formed through a ring-shaped chest piece (inherent slot when securing means 12,13 is inserted in chest piece (3,30,31,35); adjustably moving a telescoping member (front and rear rods 10 and 11, see col. 1, line 68-col. 2, line) of each adjustable support member along a static member front and rear rods 6 and 7) of each adjustable support member to a selected position (10 and 11 are slidingly movable within 6 and 7, see col. 2, lines 3-8); locking the telescoping member at the selected position by a telescoping member (nut 16,17) locking mechanism (see col. 2, lines 56-61, which discloses nuts 16 and 17 are adjusted until sufficient separating force has been established between the head and the shoulders to provide optimum cervical disc separation; the nuts are fixed on the threaded portions 14, 15).
As regards claim 18, Teufel disclose the method of claim 17, wherein engaging the first end of each of least four adjustable support members includes engaging a slot engaging member with the slot formed through the neck piece (securing means 8,9, for .






    PNG
    media_image1.png
    447
    772
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,807,260 (“Teufel”) in view of U.S. Patent Application Publication No. 2010/0211105 (“Moumene et al.”)
As regards claim 2, Teufel discloses the neck rehabilitation apparatus of claim 1, except wherein each of the at least four adjustable support members include a concave curvature that follows the curvature of a human neck.
However, Moumene et al. teaches it is known to construct telescoping components from curved components to better match the anatomy of the portion of the user upon which it is placed (see para. 00510)
In view of Moumene et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the adjustable telescoping members of Teufel with a concave curvature in order obtain the predictable result of better matching the anatomy of the neck, chin and chest the user which will result if a more comfortable device.

Claims 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teufel.
As regards claim 3, Teufel discloses the neck rehabilitation apparatus of claim 1, further including two front adjustable support members (shown in Fig. 1) and two rear adjustable support members (shown in Fig. 2), but fails to explicitly disclose the two rear adjustable support members have a greater length than the two front adjustable support members.  However, depending upon the desired amount of cervical disc separation, it would have been obvious to one of ordinary skill in the art to adjust the length of the front adjustable supports such that they are shorter than the two rear adjustable supports since the length from the chin to the chest is shorter than the length of the back of the head (occipital region) to shoulders.  And since members (1,28) together 
As regards claim 9, Teufel discloses the neck rehabilitation apparatus of claim 1, further comprising an over-the-shoulder stabilizer (constituted by plate 4, see Fig. 3) engaged to the chest piece.  Teufel fails to disclose the over the shoulder stabilizer extends down from chest piece.  However, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the size of plate (4) of Teufel such that it and extends beyond chest piece (30) to obtain the predictable result of transferring forces away from the cervical spine to other areas of user.
As regards claim 16, Teufel discloses the neck rehabilitation apparatus of claim 10, further comprising an over-the-shoulder stabilizer (constituted by plate 4, see Fig. 3) engaged to the chest piece.  Teufel fails to disclose the over the shoulder stabilizer extends down from chest piece.  However, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the size of plate (4) of Teufel such that it and extends beyond chest piece (30) to obtain the predictable result of transferring forces away from the cervical spine to other areas of user.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teufel in view of U.S. Patent No. 2008/0004556 (“Gehlbach et al.”).
As regards claim 8, Teufel discloses the neck rehabilitation apparatus of claim 1, except that the neck rehabilitation apparatus further comprises a chin plate engaged to, and extending upwardly from, the neck piece.  Gehlbach et al. teaches a neck brace (10) comprising a neck piece (12, 14) wherein the neck piece further comprises a chin plate (chin support 16) slidably coupled the neck piece via groove (26) for the purpose of allowing the chin support to be slidably displaced along an arc along and relative to the circumferential length of the front collar portion so allow the user to rotate his/her head (see para. 0032, lines 4-22).
In view of Gehlbach et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Teufel with the addition of a chin support having a protrusion and groove within the neck piece for insertion of the protrusion in order achieve the predictable result of allowing the chin support to slidably rotate in an arc allowing for a user to turn his/head from right to left.
As regards claim 15, Teufel discloses the neck rehabilitation apparatus of claim 10, except that the neck rehabilitation apparatus further comprises a chin plate engaged to, and extending upwardly from, the neck piece, where the chin plate is configured to be disposed below the chin of a user.  Gehlbach et al. teaches a neck brace (10) comprising a neck piece (12, 14) wherein the neck piece further comprises a chin plate (chin support 16) to be disposed below the chin of a user and slidably coupled the neck piece via groove (26) for the purpose of allowing the chin support to be slidably displaced along an arc along and relative to the circumferential length of the front collar portion so allow the user to rotate his/her head (see para. 0032, lines 4-22).
In view of Gehlbach et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Teufel with the addition of a chin support having a protrusion and groove within the neck piece for insertion of the protrusion in order achieve the predictable result of allowing the chin support to slidably rotate in an arc allowing for a user to turn his/head from right to left.

Claims 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teufel in view of U.S. Patent No. 4,955,368 (“Heimann”)
As regards claim 6, Teufel discloses the neck rehabilitation apparatus of claim 5, except wherein the telescoping member locking mechanism extends outwardly from the static member, but fails to disclose the telescoping member locking mechanism is configured to frictionally engage with one of the plurality of openings of the telescoping member.
However, Heimann discloses an analogous neck brace (cervical support 1, see Fig. 2) comprising analogous adjustable support members (spacers 14, 16) comprising a telescoping member (clip 26) adjustably movable along a static member (clip 22) to a selected position, where the selected position of the telescoping member determines a fixed, spaced relation between an upper support (10) and a lower support (12).  Heimann further discloses an opening (elongated slot openings 24) in one or both of members (22 and 26) and a telescoping member locking mechanism (constituted by locking screw 25) that extends out from static tube (clip 22) and thus is an equivalent structure of applicant’s disclosed locking mechanism) configured to lock the telescoping 
Teufel discloses that equivalent linkages for adjusting the spacing between the head supporting piece and the shoulder supporting collar (col. 3, lines 3-7) may be utilized, in view of Heimann.  Because both Teufel and Heimann disclose telescopic adjustment devices, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute one telescopic adjustment device to achieve the predictable result of varying the space between the identified ring shaped neck piece and the ring shaped chest piece.
Heimann fails to teach the elongated slot is a plurality of openings.  However, the Office contends that it would have been further obvious to one having ordinary skill in the art at before the effective filing date to make the elongated slot into small separate openings in order to prevent slippage/movement of the locking screw during user.  
As regards claim 19, Teufel discloses the method of claim 17, except wherein locking the telescoping member includes engaging the telescoping member locking mechanism with one of a plurality of openings formed within the telescoping member, wherein the telescoping member locking mechanism extends outwardly from the adjustable support member.
However, Heimann discloses an analogous neck brace (cervical support 1, see Fig. 2) comprising analogous adjustable support members (spacers 14, 16) comprising a telescoping member (clip 26) adjustably movable along a static member (clip 22) to a selected position, where the selected position of the telescoping member determines a fixed, spaced relation between an upper support (10) and a lower support (12).  
Teufel discloses that equivalent linkages for adjusting the spacing between the head supporting piece and the shoulder supporting collar (col. 3, lines 3-7) may be utilized, in view of Heimann.  Because both Teufel and Heimann disclose telescopic adjustment devices, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute one telescopic adjustment device to achieve the predictable result of varying the space between the identified ring shaped neck piece and the ring shaped chest piece.
Heimann fails to teach the elongated slot is a plurality of openings.  However, the Office contends that it would have been further obvious to one having ordinary skill in the art at before the effective filing date to make the elongated slot into small separate openings in order to prevent slippage/movement of the locking screw during user.  
As regards claim 20, Teufel discloses the method of claim 17, except the step  comprising unlocking the telescoping member locking mechanism from the telescoping member; moving the telescoping member to a second selected position; and locking the telescoping member locking mechanism at the second selected position.
However, Heimann discloses an analogous neck brace (cervical support 1, see Fig. 2) comprising analogous adjustable support members (spacers 14, 16) comprising 
Teufel discloses that equivalent linkages for adjusting the spacing between the head supporting piece and the shoulder supporting collar (col. 3, lines 3-7) may be utilized, in view of Heimann.  Because both Teufel and Heimann disclose telescopic adjustment devices, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute one telescopic adjustment device to achieve the predictable result of varying the space between the identified ring shaped neck piece and the ring shaped chest piece.
Heimann fails to teach the elongated slot is a plurality of openings.  However, the Office contends that it would have been further obvious to one having ordinary skill in the art at before the effective filing date to make the elongated slot into small separate openings in order to prevent slippage/movement of the locking screw during user.  
It would have been even further obvious to one of ordinary skill in the art to readjust the modified device of Teufel on the user by unlocking the locking screw to reposition clips (22,26) with respect and then locking the clips with the locking screw at . 

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teufel in view of U.S. Patent Application Publication No. 2016/0220410 (“Hwang”).
As regards claim 7, Teufel discloses the neck rehabilitation apparatus of claim 1, except that the apparatus further includes a neck wrap engaged to the neck piece and the chest piece. However, Hwang discloses an analogous cervical having adjustable support members (40a) and (40b) to increase or decrease the height between a ring shaped neck piece (10) and a ring shaped chest piece (20).  Hwang further discloses a neck wrap (covering 70) engaged to the neck piece and the chest piece and further teaches that for easy operation, portions of the brace may be partially exposed external to the cover.  The cover is a well-ventilated and skin-friendly (non-irritating material)  (see Figs. 9,10 and para. 0045). 
In view of Hwang, it would have been obvious to one having ordinary skill in the art before the effective time of filing to modify the brace of Teufel with a neck wrap, such as a covering, in order to achieve the predictable result of providing a covered brace that has a well-ventilated and skin-friendly (non-irritating material) for direct contact with the skin to provide additional comfort for the user.
As regards claim 11, Teufel discloses the neck rehabilitation apparatus of claim 10, except that the apparatus further includes a neck wrap engaged to the neck piece and the chest piece. However, Hwang discloses an analogous cervical having adjustable support members (40a) and (40b) to increase or decrease the height 
In view of Hwang, it would have been obvious to one having ordinary skill in the art before the effective time of filing to modify the brace of Teufel with a neck wrap, such as a covering, in order to achieve the predictable result of providing a covered brace that has a well-ventilated and skin-friendly (non-irritating material) for direct contact with the skin to provide additional comfort for the user.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teufel in view of Hwang as applied to claim 11 above, and in further view of U.S. Patent Application Publication No. 2015/0190266 (“Hollern”)
As regards claims 13 and 14, modified Teufel discloses the apparatus of claim 11, further including a bladder formed within the neck wrap wherein the bladder includes a liquid disposed within.  Hollern, however, teaches it is known to provide a cervical brace (collar 10) with a pocket (26) that is capable of being filled with liquid such as air or water to further support the neck of the user (see the abstract, Fig. 1 and para. 0021).  The pocket may be secured to a posterior portion of the collar via glue or other permanent bonding substances (see para. 0022).
In view of Hollern it would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the modified device of Teufel with a .

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The closest prior art devices are U.S. Patent Nos. 2,807,260 (“Teufel”), 5,433,696 (“Osti”), 3,364,926 (“Alderson”). U.S. Patent Application Publication No. 2010/0087764 (“Linares”).
Teufel substantially discloses the claimed invention as disclosed in the rejections above 10 and 11 above, however, fails to teach or fairly suggest to one alone or in combination, a neck rehabilitation apparatus as in claims 10 and 11 further wherein “the neck wrap frictionally engages to the neck piece and chest piece using a plurality of buttons disposed along the neck piece and the chest piece” as recited in claim 12.
Osti discloses semi-components (1) having upper bars (18 and 25) and semi-component (2) having v-shaped bars (15) and (21) which together form a ring shaped neck piece and a chest shaped neck piece and for spacers (28) and (30) with an adjustment mechanism in the form of holes (29) and (31), respectively.  The adjustment 
Alderson discloses a cervical traction collar comprising an upper collar member (10) and a lower collar member (12 and 14) and four adjustable support members (26, 30, 32 and 34). Alderson fails to teach each of the at least four adjustable support members comprising: a static member; a telescoping member adjustably movable along the static member to a selected position, where the selected position of the telescoping member determines a fixed, spaced relation between the neck piece and the chest piece, the telescoping member comprising: a first end engageable with at least one slot formed through the neck piece; and a second end engageable with at least one slot formed through the chest piece; and a telescoping member locking mechanism configured to lock the telescoping member at the selected position.
Linares discloses neck rehabilitation apparatus (constituted by neck cast 10, see col. 1, lines 1-4 which discloses the device is for use in treating spinal cord injuries and the like), comprising: a ring-shaped neck piece (constituted by upper ring 12 and members 11, 15 and 19) comprising a plurality of slots formed through the neck piece 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that they disclose cervical braces having adjustable supports to vary the distance between the chin and the chest
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786